DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 9-14 and 17-20 of U.S. Patent No. 11,227,419. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar or broader in scope as compared below:
Present claims
Patent No. 11,227,419
1. A computer-implemented method for removing anchor points from Bezier splines, the computer-implemented method comprising: 






receiving an indication to remove an anchor point of a plurality of anchor points along a Bezier spline; 
in response to the indication, 


identifying two adjacent segments of the Bezier spline that are connected at the anchor point to be removed; and 
generating a modified Bezier spline including a new segment that replaces a combination of the two adjacent segments without the anchor point by:
generating parametric values at intervals along the new segment; and 
utilizing the parametric values to determine magnitudes of tangent vectors for the new segment, wherein the determined magnitudes of the tangent vectors reduce deviation of the new segment in relation to the combination of the two adjacent segments.
9. A system comprising: 
one or more memory devices comprising locations of anchor points for an initial Bezier spline and one or more segments of the initial Bezier spline spanning between anchor points; and 
one or more computing devices that are configured to cause the system to: identify a plurality of anchor points along the initial Bezier spline; 
receive an indication to remove an anchor point of the plurality of anchor points along the initial Bezier spline; 
in response to the indication, remove the anchor point while preserving a shape of the initial Bezier spline by: 
identifying a first adjacent segment and a second adjacent segment of the initial Bezier spline that are connected at the anchor point to be removed; 
sampling a new segment that is to replace the first adjacent segment and the second adjacent segment along a first portion proportionally to a length of the first adjacent segment and along a second portion proportionally to a length of the second adjacent segment; and determining, from sampled positions along the first portion and the second portion of the new segment, tangent vectors that indicate locations for control points of the new segment; and generate a modified Bezier spline comprising the new segment in place of the first adjacent segment and the second adjacent segment.
2. The computer-implemented method of claim 1, wherein generating the modified Bezier spline comprises 
utilizing the determined magnitudes to determine locations of control points for the new segment of the modified Bezier spline.
3. The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine locations for the control points of the new segment by determining, from the sample positions along the new segment, tangent vectors that reduce deviation of the new segment with respect to the two adjacent segments.
4. The non-transitory computer readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine magnitudes for the tangent vectors utilizing an objective function with a regularization term.
3. The computer-implemented method of claim 1, wherein determining the parametric values comprises 


subdividing the new segment according to respective lengths of the two adjacent segments and curvatures of the two adjacent segments.
5. The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the sample positions by subdividing the new segment based on respective lengths of the two adjacent segments and further based on curvatures of the two adjacent segments.
4. The computer-implemented method of claim 1, wherein generating the modified Bezier spline further comprises 
utilizing the parametric values to determine directions of the tangent vectors for the new segment.
13. The system of claim 9, wherein sampling the new segment comprises: generating a first set of parametric values at intervals along the first portion of the new segment based on the length of the first adjacent segment; and generating a second set of parametric values at intervals along the second portion of the new segment based on the length of the second adjacent segment.
14. The system of claim 13, wherein determining the tangent vectors that indicate the locations for the control points of the new segment comprises: determining directions of tangent vectors between control points of the first adjacent segment and between control points of the second adjacent segment; matching directions of the tangent vectors for the new segment to the directions of the tangent vectors between the control points of the first adjacent segment and between the control points of the second adjacent segment; and utilizing the first set of parametric values and the second set of parametric values to determine magnitudes of the tangent vectors for the new segment.

5. The computer-implemented method of claim 4, wherein generating the modified Bezier spline further comprises determining locations of control points for the new segment from the determined directions of the tangent vectors.
14. The system of claim 13, wherein determining the tangent vectors that indicate the locations for the control points of the new segment comprises: determining directions of tangent vectors between control points of the first adjacent segment and between control points of the second adjacent segment; matching directions of the tangent vectors for the new segment to the directions of the tangent vectors between the control points of the first adjacent segment and between the control points of the second adjacent segment; and utilizing the first set of parametric values and the second set of parametric values to determine magnitudes of the tangent vectors for the new segment.
7. The computer-implemented method of claim 1, wherein receiving the indication to remove the anchor point comprises automatically identifying the anchor point without user input selecting the anchor point.
19. The computer-implemented method of claim 16, wherein receiving the indication to remove the anchor point comprises automatically identifying the anchor point without user input selecting the anchor point.
8. A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 





receive an indication to remove two or more anchor points of a plurality of anchor points along a Bezier spline; 
in response to the indication, 


identify pairs of adjacent segments of the Bezier spline, each pair of adjacent segments connected at an anchor point of the two or more anchor points to be removed; and 
generate a modified Bezier spline including a new segment that replaces a combination of the pairs of adjacent segments without the two or more anchor points by:
generating parametric values at intervals along the new segment; and 
utilizing the parametric values to determine magnitudes of tangent vectors for the new segment, wherein the determined magnitudes of the tangent vectors reduce deviation of the new segment in relation to the combination of the pairs of adjacent segments.
9. A system comprising: 
one or more memory devices comprising locations of anchor points for an initial Bezier spline and one or more segments of the initial Bezier spline spanning between anchor points; and 
one or more computing devices that are configured to cause the system to: identify a plurality of anchor points along the initial Bezier spline; 
receive an indication to remove an anchor point of the plurality of anchor points along the initial Bezier spline; 
in response to the indication, remove the anchor point while preserving a shape of the initial Bezier spline by: 
identifying a first adjacent segment and a second adjacent segment of the initial Bezier spline that are connected at the anchor point to be removed; 
sampling a new segment that is to replace the first adjacent segment and the second adjacent segment along a first portion proportionally to a length of the first adjacent segment and along a second portion proportionally to a length of the second adjacent segment; and determining, from sampled positions along the first portion and the second portion of the new segment, tangent vectors that indicate locations for control points of the new segment; and 
generate a modified Bezier spline comprising the new segment in place of the first adjacent segment and the second adjacent segment.
9. The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine the parametric values along the new segment by: 
determining a first set of parametric values according to a length of a first adjacent segment from the pairs of adjacent segments; and 
determining a second set of parametric values according to a length of a second adjacent segment from the pairs of adjacent segments.
13. The system of claim 9, wherein sampling the new segment comprises: generating a first set of parametric values at intervals along the first portion of the new segment based on the length of the first adjacent segment; and generating a second set of parametric values at intervals along the second portion of the new segment based on the length of the second adjacent segment.
10. The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the modified Bezier spline by utilizing the determined magnitudes to determine locations of control points for the new segment from control points of the pairs of adjacent segments.
3. The non-transitory computer readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine locations for the control points of the new segment by determining, from the sample positions along the new segment, tangent vectors that reduce deviation of the new segment with respect to the two adjacent segments.
4. The non-transitory computer readable medium of claim 3, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine magnitudes for the tangent vectors utilizing an objective function with a regularization term.
11. The non-transitory computer readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computing device to: 
utilize the parametric values to determine directions of the tangent vectors for the new segment; and determine the locations of the control points for the new segments further utilizing the determined directions of the tangent vectors along with the determined magnitudes.
13. The system of claim 9, wherein sampling the new segment comprises: generating a first set of parametric values at intervals along the first portion of the new segment based on the length of the first adjacent segment; and generating a second set of parametric values at intervals along the second portion of the new segment based on the length of the second adjacent segment.
14. The system of claim 13, wherein determining the tangent vectors that indicate the locations for the control points of the new segment comprises: determining directions of tangent vectors between control points of the first adjacent segment and between control points of the second adjacent segment; matching directions of the tangent vectors for the new segment to the directions of the tangent vectors between the control points of the first adjacent segment and between the control points of the second adjacent segment; and utilizing the first set of parametric values and the second set of parametric values to determine magnitudes of the tangent vectors for the new segment.
12. The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to generate the parametric values by subdividing the new segment based on respective lengths and curvatures of segments among the pairs of adjacent segments.
20. The computer-implemented method of claim 16, further comprising determining the sample positions by subdividing the new segment based on respective lengths of the two adjacent segments and further based on curvatures of the two adjacent segments.
13. The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to receive the indication to remove the anchor point by receiving user input selecting the anchor point.
18. The computer-implemented method of claim 16, wherein receiving the indication to remove the anchor point comprises receiving a user interaction selecting the anchor point from within a user interface.
14. The non-transitory computer readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to provide the modified Bezier spline for display on a client device.
17. The computer-implemented method of claim 16, further comprising providing the modified Bezier spline for display on a client device.
15. A system comprising: 
one or more memory devices comprising a Bezier spline; and 



one or more computing devices that are configured to cause the system to: receive an indication to remove an anchor point of a plurality of anchor points along the Bezier spline; 


in response to the indication, identify two adjacent segments of the Bezier spline that are connected at the anchor point to be removed; and
generate a modified Bezier spline including a new segment that replaces a combination of the two adjacent segments without the anchor point by: generating parametric values at intervals along the new segment; and 
utilizing the parametric values to determine magnitudes of tangent vectors for the new segment, wherein the determined magnitudes of the tangent vectors indicate locations of control points for the new segment and reduce deviation of the new segment in relation to the combination of the two adjacent segments.
9. A system comprising: 
one or more memory devices comprising locations of anchor points for an initial Bezier spline and one or more segments of the initial Bezier spline spanning between anchor points; and 
one or more computing devices that are configured to cause the system to: identify a plurality of anchor points along the initial Bezier spline; 
receive an indication to remove an anchor point of the plurality of anchor points along the initial Bezier spline; 
in response to the indication, remove the anchor point while preserving a shape of the initial Bezier spline by: 
identifying a first adjacent segment and a second adjacent segment of the initial Bezier spline that are connected at the anchor point to be removed; 
sampling a new segment that is to replace the first adjacent segment and the second adjacent segment along a first portion proportionally to a length of the first adjacent segment and along a second portion proportionally to a length of the second adjacent segment; and determining, from sampled positions along the first portion and the second portion of the new segment, tangent vectors that indicate locations for control points of the new segment; and generate a modified Bezier spline comprising the new segment in place of the first adjacent segment and the second adjacent segment.
16. The system of claim 15, wherein the one or more computing devices are further configured to cause the system to generate the new segment to replace the two adjacent segments by: 

determining a first control point for the new segment at a position corresponding to an endpoint of a first adjacent segment from the two adjacent segments; determining a second control point for the new segment at a position corresponding to an endpoint of a second adjacent segment from the two adjacent segments; and determining two additional control points for the new segment at positions indicated by the tangent vectors.
10. The system of claim 9, wherein the one or more computing devices are further configured to cause the system to generate the new segment to replace the first adjacent segment and the second adjacent segment by: 
determining a first control point for the new segment at a position corresponding to an endpoint of the first adjacent segment; determining a second control point for the new segment at a position corresponding to an endpoint of the second adjacent segment; and determining two additional control points for the new segment at positions indicated by the tangent vectors.
17. The system of claim 15, wherein the one or more computing devices are further configured to cause the system to determine the magnitudes for the tangent vectors by implementing an objective function comprising a regularization term to ensure positive values for the magnitudes of the tangent vectors.
11. The system of claim 9, wherein the one or more computing devices are further configured to cause the system to determine magnitudes for the tangent vectors by implementing an objective function comprising a regularization term to ensure that the magnitudes of the tangent vectors are positive.
18. The system of claim 15, wherein the one or more computing devices are further configured to cause the system to generate the modified Bezier spline by: replacing a first adjacent segment of the two adjacent segments with the first portion of the new segment; and replacing a second adjacent segment of the two adjacent segments with the second portion of the new segment.
12. The system of claim 9, wherein the one or more computing devices are further configured to cause the system to generate the modified Bezier spline by: replacing the first adjacent segment with the first portion of the new segment; and replacing the second adjacent segment with the second portion of the new segment.
19. The system of claim 15, wherein the one or more computing devices are further configured to cause the system to generate the parametric values by: generating a first set of parametric values at intervals along a first portion of the new segment based on a length of a first adjacent segment of the two adjacent segments; and generating a second set of parametric values at intervals along a second portion of the new segment based on a length of a second adjacent segment of the two adjacent segments.
13. The system of claim 9, wherein sampling the new segment comprises:


 generating a first set of parametric values at intervals along the first portion of the new segment based on the length of the first adjacent segment; and generating a second set of parametric values at intervals along the second portion of the new segment based on the length of the second adjacent segment.
20. The system of claim 15, wherein the one or more computing devices are further configured to cause the system to:

determine directions of tangent vectors from control points of the two adjacent segments; and determine directions of the tangent vectors for the new segment from the directions of the tangent vectors from the control points of the two adjacent segments.
14. The system of claim 13, wherein determining the tangent vectors that indicate the locations for the control points of the new segment comprises: determining directions of tangent vectors between control points of the first adjacent segment and between control points of the second adjacent segment; matching directions of the tangent vectors for the new segment to the directions of the tangent vectors between the control points of the first adjacent segment and between the control points of the second adjacent segment; and utilizing the first set of parametric values and the second set of parametric values to determine magnitudes of the tangent vectors for the new segment.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art by Kaatz (US 2013/0278594) does not explicitly teach in removing anchor points
utilizing the parametric values to determine the magnitudes of the tangent vectors comprises utilizing an objective function to correct discrepancies between locations of the new segment in parametric space and locations of the new segment in Euclidean space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        October 22, 2022